ACCEPTED
05-15-00219-CR                           05-15-00219-CR
                               FIFTH COURT OF APPEALS
                                         DALLAS, TEXAS
                                   2/23/2015 10:46:23 AM
                                              LISA MATZ
                                                  CLERK




                        FILED IN
                 5th COURT OF APPEALS
                      DALLAS, TEXAS
                 2/23/2015 10:46:23 AM
                        LISA MATZ
                          Clerk